DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on May 24, 2022 has been entered. Claims 1-12 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on November 24, 2021.

Response to Arguments
Applicant’s arguments see page 7, filed May 24, 2022, with respect to the title objections have been fully considered and are persuasive.  The title objections have been removed based on the current amendments.
The priority documents submitted on October 5, 2020 have been received and processed. The electronic filing receipt acknowledging the document was submitted on March 29, 2021.
Applicant’s arguments see page 7, filed May 24, 2022, with respect to the 35 U.S.C. 112(f) interpretations have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretations have been removed. 
Applicant’s arguments, see pages 7-12, filed May 24, 2022, with respect to the rejections of previous claims 1-11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Allowable Subject Matter

Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “the left mirror image is an image corresponding to a mirror image in a left mirror attached to a left front end of the upper turning body and showing an area behind the upper turning body from the left front end of the upper turning body, and the right mirror image is an image corresponding to a mirror image in a right mirror attached to a right front end of the upper turning body and showing an area behind the upper turning body from the right front end of the upper turning body” as the references only teach displaying surroundings regarding a bird’s eye view for an excavator having multiple cameras and virtual mirror image generation in a standard vehicle, however the references fail to explicitly disclose the specific type of display for a vehicle possessing a shovel in which the left and right simulated mirror images also provide perspective of an area behind each side of the turning body of the shovel in conjunction with the remaining limitations of claim 1. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 12, this claim recites limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-11, these claims depend from base claims 1 and 12, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2014/0204215 A1 – Reference is of particular relevance to the application as it discloses an image processing system that has a plurality of cameras and a display that are mounted on a machine for generating a unified image by combining image data from the plurality of cameras. 
US 2014/0111648 A1 – Reference is of particular relevance to the application as it discloses an around view monitor system for monitoring surroundings of the working machine. 
US 2015/0175071 A1– Reference is of particular relevance to the application as it discloses a plurality of images captured by a plurality of cameras respectively to create a plurality of upper viewpoint images to be synthesized to create an overhead image or bird's eye view image of the operating machine’s surroundings.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619